Order filed April 5, 2022




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00647-CV
                                   ____________

                            CELIL CAKIM, Appellant

                                         V.

                       ERIN NICOLE EATON, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-263570

                                    ORDER

      Appellant’s brief was due January 13, 2022. We granted appellant an
extension until February 14, 2022 to his file brief. No brief or motion for extension
of time was filed. On March 3, 2022, we issued on order stating the appeal would
be dismissed if appellant did not file a brief on or before March 24, 2022.
      On March 24, 2022, appellant filed a brief that was returned by the court
because it did not comply with the Texas Rules of Appellate Procedure. See Tex.
R. App. P. 9.9.

      Unless appellant files a compliant brief with this court on or before April
15, 2022, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                     PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.